United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
FORBES AIR NATIONAL GUARD BASE,
Topeka, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-316
Issued: September 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2008 appellant, through her representative, filed a timely appeal from
the October 14, 2008 merit decision of an Office of Workers’ Compensation Programs’ hearing
representative, who affirmed the denial of her claim for failure to establish causal relationship.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether appellant’s bilateral hand or wrist conditions are causally related to
her duties as an electronics technician.
FACTUAL HISTORY
On January 11, 2008 appellant, then a 51-year-old electronics technician, filed a
traumatic injury claim alleging that she sustained a right hand or wrist injury on January 10,
2008 while moving a lift truck to move truck scales: “Trouble manipulating/operating lift truck

caused right hand [and] wrist to swell.” She also alleged, however, that hers was a repetitive
injury over a number of years and that the Office should consider her claim occupational in
nature.1 Both appellant and the employing establishment supplied information about the
physical demands of the duties she performed. It accepted that she repetitively lifted and moved
heavy weights, machinery and test equipment for calibration, repetitively pumped a hand pump
to produce forced pressure and used her hands to connect pressure gauges.
On January 29, 2008 Dr. Joseph G. Sankoorikal, a physiatrist, reported that in the first
part of January appellant was doing some repetitious type of work that caused wrist pain to both
hands, associated with swelling at the wrist as well as at the knuckle. He diagnosed possible
tendinitis in both wrists and ruled out carpal tunnel syndrome.
On February 4, 2008 Dr. Neal D. Lintecum, an orthopedic hand surgeon, noted that
appellant had problems with her hands, worse over the last two years and worse on the right.
“[Appellant] has gotten what sounds like florid tenosynovitis there after different episodes of
work.” He noted swelling and pain, and discomfort up into the wrist and forearm with numbness
and feelings like her fingers were on fire. Appellant had symptoms that woke her up at night.
Dr. Lintecum examined her and diagnosed bilateral hand discomfort. He stated: “I think this is
probably a component of carpal tunnel given [appellant’s] symptoms.”
On April 11, 2008 the Office denied appellant’s claim for compensation. It found that
while the claimed events occurred as alleged, there was no medical evidence supporting causal
relationship. The Office noted medical treatment for complaints of bilateral upper extremity pain
since about 2006, a diagnosis of possible tendinitis of both wrists, rule out carpal tunnel
syndrome, a diagnosis of probable carpal tunnel syndrome not yet confirmed, and
electromyography (EMG) scan suggestive of carpal tunnel syndrome bilaterally lacked a
definitive diagnosis. Further, it found that no physician had provided a well-rationalized opinion
to support a diagnosed condition resulting from the established work factors.
Following a telephonic hearing on August 13, 2008, appellant submitted the
September 12, 2008 report of Dr. Raymond D. Magee, a specialist in family medicine.
Dr. Magee stated that he had seen her as a primary care physician since 1995 and he reviewed
her chart. Deferring a definitive diagnosis to orthopedics and physiatrist, he stated:
“Some of [appellant’s] symptoms extend beyond the usual symptoms noted in
carpal tunnel. There are well-known overuse syndromes that are associated with
repetitive movements of one localized extremity and a review of her generalized
job description as provided by the patient would indicate that it required a lot of
precision gripping, lifting and repetitive activity using the dominant upper
extremity.”

1

The record indicates that appellant had a prior traumatic injury to her knees, lower back, shoulders and arms on
February 4, 2003 when she repetitively lifted weights in the performance of duty. The Office administratively
accepted the claim under its short-form closure policy and paid for limited medical treatment. Appellant received
treatment from February 4 to May 8, 2003 for a right index finger sprain, and she was released to full duty. OWCP
File No. xxxxxx142.

2

On September 11, 2008 Dr. Sankoorikal reported that appellant had been under his care
since August 2006. He last saw appellant in January 2008, when an EMG scan revealed mild
sensitive neuropathy of the median nerve suggestive of carpal tunnel syndrome bilaterally.
Dr. Sankoorikal stated that appellant had sent him her job description:
“From the complaints and the type of work [appellant] has been doing, it seems
that the work is more likely causing some of her symptoms. I had recommended
that some job modification needs to be done to avoid any further aggravation of
her symptoms. It is very well delineated in my progress notes.”
In a decision dated October 14, 2008, the Office hearing representative affirmed the
denial of appellant’s claim for compensation. She found that appellant submitted insufficient
medical evidence demonstrating a thorough knowledge of her work duties and no medical report
providing an unequivocal well-reasoned opinion relating the diagnosed condition to those work
duties.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty,6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

Medical conclusions based on inaccurate or incomplete histories are of little probative
value. Medical conclusions unsupported by rationale are also of little probative value.9
8

ANALYSIS
The Office accepted that the record contains sufficient factual evidence to establish the
physical demands of the duties appellant performed as an electronics technician. Appellant has
established that she performed repetitive duties in her job. The question that remains is whether
the physical demands of those specific duties caused an injury.
The medical evidence of record lacks a firm or definitive diagnosis of appellant’s
condition: “possible” tendinitis in both wrists, “rule out” carpal tunnel syndrome, “what sounds
like” florid tenosynovitis, bilateral hand “discomfort” (a symptom) thought “probably” to be a
component of carpal tunnel, a definitive diagnosis deferred, possibly an overuse syndrome, a
mild sensory neuropathy of the median nerve “suggestive” of carpal tunnel syndrome bilaterally.
The evidence of record does not provide a firm diagnosis of her medical condition.
Moreover, the medical evidence does not provide an accurate history of the specific
duties appellant performed as an electronics technician. It is not enough to report that she was
doing “some repetitious type of work” or had problems with her hands after “different episodes
of work.” Dr. Magee stated that he reviewed a generalized job description appellant provided,
and Dr. Sankoorikal noted that she had sent him a job description. However, neither physician
included such description to give their reports context. It may be that appellant provided them
with an accurate description of her duties, but the nature and extent of such duties is not reflected
in their reports. For example, Dr. Sankoorikal simply mentioned “the type of work she has been
doing.”
The medical evidence of record also lacks medical rationale. No physician has offered
sound medical reasoning to explain how the specific duties appellant performed as an electronics
technician caused or aggravated her medical condition. Dr. Lintecum noted appellant’s
symptoms but did not address causal relationship. Dr. Magee similarly, addressed over-use
syndromes in general without explaining how appellant’s work caused her condition. This
evidence lacks any explanation of how the specific duties appellant performed caused or
aggravated that condition. The care with which the physician explains causal relationship is
critical to appellant’s claim. Dr. Sankoorikal’s observation that it seemed “the work is more
likely causing some of [appellant’s] symptoms” is, at best, a vague statement on causal relation.
Because the medical evidence lacks a firm or definitive diagnosis, lacks a description of
the specific duties appellant performed, and lacks sound medical reasoning to explain the causal
connection between the two, the Board finds that she has not met her burden of proof to establish

8

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

the essential element of causal relationship. The Board will therefore affirm the Office hearing
representative’s October 14, 2008 decision affirming the denial of compensation benefits.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her bilateral hand
or wrist condition is causally related to her duties as an electronics technician.
ORDER
IT IS HEREBY ORDERED THAT the October 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

